Citation Nr: 1103192	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  05-09 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
a right knee disability, status post multiple surgeries.

2.  Entitlement to an initial rating in excess of 20 percent for 
right knee instability. 

3.  Entitlement to an initial increased rating for a left knee 
disability, status post arthroscopy, rated as noncompensably 
disabling prior to January 29, 2009, and as 10 percent disabling 
thereafter. 

4.  Entitlement to an initial rating in excess of 10 percent for 
left knee instability.  

5.  Entitlement to an initial increased rating for 
hypothyroidism, rated as 10 percent disabling prior to January 
22, 2009, and 30 percent disabling thereafter. 

6.  Entitlement to an initial compensable rating for migraine 
headaches. 



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to March 
2004.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which, in pertinent part, granted 
entitlement to service connection for a right knee disability, 
initially rated as 10 percent disabling, a left knee disability, 
initially rated as noncompensably disabling, hypothyroidism, 
initially rated as 10 percent disabling, and migraine headaches, 
initially rated as noncompensably disabling, all effective March 
13, 2004.  

A December 2009 rating decision awarded increased ratings for the 
disabilities on appeal (except for migraine headaches) as well as 
separate compensable ratings for instability of the right and 
left knees.  The increased and separate ratings for the bilateral 
knee disabilities were effective January 29, 2009, and the 
increased 30 percent rating for hypothyroidism was effective 
January 22, 2009.  A veteran is generally presumed to be seeking 
the maximum benefit allowed by law and regulation, and a claim 
remains in controversy where less than the maximum available 
benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  
Therefore, the claims for increased evaluations remain before the 
Board.

In September 2008, the Board remanded the case for further action 
by the originating agency.  The case has now been returned to the 
Board for further appellate action.
The issue of entitlement to an initial compensable rating for 
migraine headaches is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period prior to January 29, 2009, the Veteran's right 
knee disability manifested painful limitation of flexion to 100 
degrees, full extension, and no instability. 

2.  For the period beginning January 29, 2009, the Veteran's 
right knee disability manifested flexion limited to 70 degrees 
and extension limited to 20 degrees. 

3.  For the period beginning January 29, 2009, the Veteran's 
right knee instability was no more than moderate in degree.  

4.  For the period prior to January 29, 2009, the Veteran's left 
knee disability manifested full range of motion and no 
instability. 

5.  For the period beginning January 29, 2009, the Veteran's left 
knee disability manifested flexion limited to 110 degrees and 
extension limited to 10 degrees. 

6.  For the period beginning January 29, 2009, the Veteran's left 
knee instability was no more than mild in degree.

7.  For the period prior to January 22, 2009, the Veteran's 
hypothyroidism required continuous medication for control without 
fatigability, constipation, or mental sluggishness.

8.  For the period beginning January 22, 2009, the Veteran's 
hypothyroidism manifested fatigability, constipation, and some 
mental sluggishness without muscular weakness or weight gain.

CONCLUSIONS OF LAW

1.  For the period prior to January 29, 2009, the criteria for an 
initial rating in excess of 10 percent for a right knee 
disability, status post multiple surgeries, have not been met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5256-62 
(2010).

2.  For the period beginning January 29, 2009, the criteria for a 
rating of 30 percent, but not higher, for limitation of extension 
of the right knee have been met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5261.

3.  For the period beginning January 29, 2009, the criteria for 
an initial rating in excess of 20 percent for right knee 
instability have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5257.

4.  For the period prior to January 29, 2009, the criteria for an 
initial compensable rating for a left knee disability, status 
post arthroscopy, have not been met.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.31, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5256-62.

5.  For the period beginning January 29, 2009, the criteria for a 
rating in excess of 10 percent for a left knee disability, status 
post arthroscopy, have not been met.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5256, 5258-62.

6.  For the period beginning January 29, 2009, the criteria for a 
rating in excess of 10 percent for left knee instability have not 
been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Code 5257.

7.  For the period prior to January 22, 2009, the criteria for an 
initial rating in excess of 10 percent for hypothyroidism have 
not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.119, Diagnostic 
Code 7903.

8.  For the period beginning January 22, 2009, the criteria for a 
rating in excess of 30 percent for hypothyroidism have not been 
met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.119, Diagnostic Code 
7903.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that increased initial ratings are warranted 
for his knee disabilities and hypothyroidism.  Disability 
evaluations are determined by comparing a Veteran's present 
symptomatology with criteria set forth in VA's Schedule for 
Rating Disabilities (Rating Schedule), which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.  In every instance where 
the rating schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation are 
not met.  38 C.F.R. § 4.31.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor of 
the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability 
ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589 (1995).  Where entitlement to compensation already 
has been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where, as here, the question for consideration 
is the propriety of the initial disability rating assigned, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).




Right Knee

Service connection for the Veteran's right knee disability was 
granted in the August 2004 rating decision on appeal.  The right 
knee was initially rated as 10 percent disabling effective March 
13, 2004.  In a December 2009 rating decision, a separate 20 
percent evaluation was assigned for right knee instability 
effective January 29, 2009. 

Throughout the claims period, the Veteran's right knee has been 
evaluated as 10 percent disabling for painful limitation of 
motion of the knee.  Based on review of the medical evidence of 
record, the Board finds that an increased 30 percent evaluation 
is warranted for limitation of extension of the right knee for 
the period beginning January 22, 2009. 

For rating purposes, normal range of motion in a knee joint is 
from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.  Limitation 
of extension of a leg is rated under Diagnostic Code 5261 which 
provides for a noncompensable rating when extension is limited to 
5 degrees.  A 10 percent evaluation is warranted for extension 
limited to 10 degrees, a 20 percent evaluation is assigned when 
extension is limited to 15 degrees, a 30 percent evaluation is 
assigned for extension limited to 20 degrees, and a 40 percent 
evaluation is warranted for extension limited to 30 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.  Diagnostic Code 5260, 
pertaining to limitation of flexion of the leg, provides for a 
noncompensable evaluation when flexion is limited to 60 degrees.  
A 10 percent evaluation is appropriate if flexion is limited to 
45 degrees, and a 20 percent evaluation is assigned if flexion is 
limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Prior to January 22, 2009, the Veteran manifested full extension 
of his right knee and only noncompensable limitation of flexion.  
Service records indicate that he underwent a right knee scope in 
December 2003, and during a follow-up examination two weeks 
later, he had full range of motion of the knee, no effusion, and 
no pain.  The Veteran also manifested full extension of the right 
knee during a July 2004 VA examination.  At that time, extension 
was to zero degrees, while flexion was only limited to 100 
degrees with pain at the extreme of flexion testing.  The Veteran 
therefore did not manifest compensable limitation of flexion or 
extension under Diagnostic Codes 5260 and 5261, as flexion was 
not limited to 45 degrees, and extension was not limited to 10 
degrees.  

For disabilities evaluated on the basis of limitation of motion, 
VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 
4.45, pertaining to functional impairment.  The United States 
Court of Appeals for Veterans Claims (Court) has instructed that 
in applying these regulations VA should obtain examinations in 
which the examiner determined whether the disability was 
manifested by weakened movement, excess fatigability, 
incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 
(1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 
38 C.F.R. § 4.59.  The July 2004 VA examiner specifically found 
that the Veteran's right knee only demonstrated painful motion at 
the end point of flexion testing, and also concluded that there 
was no additional pain, fatigue, weakness, or lack of endurance 
upon repetitive testing.  Therefore, even with consideration of 
all functional factors, the Veteran did not meet the criteria for 
a compensable rating under Diagnostic Codes 5260 and 5261 for the 
period prior to January 22, 2009. 

Despite the Veteran's lack of compensable limitation of motion, 
the Board notes that he was assigned an initial 10 percent 
evaluation for painful limited motion of the right knee prior to 
January 22, 2009.  The August 2004 rating decision indicates that 
the right knee was rated by analogy to arthritis and Diagnostic 
Code 5003, which provides for a 10 percent evaluation when 
limitation of motion is noncompensable for a major joint or group 
of minor joints.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Code 
5003.  An increased 20 percent evaluation is warranted with X-ray 
involvement of two or more major joints or two or more minor 
joint groups with occasional incapacitating episodes.  However, 
the Veteran's right knee disability clearly only involves one 
joint, and an increased rating is therefore not possible under 
Diagnostic Code 5003 prior to January 22, 2009.  

For the period beginning January 22, 2009, the Board finds that 
an increased 30 percent evaluation is warranted for limitation of 
extension.  Upon VA examination in July 2009, the Veteran's right 
knee manifested extension to 20 degrees and flexion to 70 
degrees.  While the Veteran's limited flexion was still 
noncompensable under Diagnostic Code 5260, extension limited to 
20 degrees warrants a 30 degree evaluation under Diagnostic Code 
5261.  This 30 percent rating replaces the current 10 percent 
evaluation previously assigned for painful noncompensable 
limitation of motion.  The Board notes that VA's General Counsel 
has held that separate ratings are available for limitation of 
flexion and limitation of extension under Diagnostic Codes 5260 
and 5261.  VAOPGCPREC 9-2004 (September 17, 2004).  However, in 
this case, the Veteran's right knee flexion has continued to 
manifest limitation of motion that is noncompensable under 
Diagnostic 5260.  A note following Diagnostic Code 5003 also 
specifies that a separate rating for arthritis is not to be 
combined with other ratings based on limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1).  Accordingly, 
the Veteran does not warrant a separate rating for noncompensable 
limitation of flexion for the period beginning January 29, 2009.

In addition, a rating in excess of 30 percent for limitation of 
extension is not warranted as the Veteran clearly has not 
manifested extension limited to 30 degrees.  While some pain was 
noted during range of motion testing at the January 2009 VA 
examination, the examiner specifically found that the right knee 
did not manifest any of the DeLuca factors, and extension was 
limited to only 20 degrees.  Thus, even with consideration of 
functional factors, the Veteran's right knee warrants a 30 
percent evaluation for limitation of motion, i.e. extension, for 
the period beginning January 29, 2009.

With respect to right knee instability, the Veteran is currently 
in receipt of a separate 20 percent evaluation for the period 
beginning January 29, 2009.  Diagnostic Code 5257 provides that 
knee impairment with recurrent subluxation or lateral instability 
warrants a 10 percent evaluation if it is slight, a 20 percent 
evaluation if it is moderate, or a 30 percent evaluation if it is 
severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  Prior to 
January 29, 2009, the record is negative for evidence of right 
knee instability.  As noted above, the Veteran's knee was 
described as stable during a December 2003 surgical follow-up 
examination, and the July 2004 VA examiner found that the right 
knee was stable in all planes.  Furthermore, while right knee 
instability was observed by the January 2009 VA examiner, the 
instability was specifically characterized as moderate, which is 
contemplated by the currently assigned 20 percent evaluation.  An 
increased rating is therefore not appropriate under Diagnostic 
Code 5257 at anytime during the claims period.

The Board has also considered whether increased or separate 
ratings are warranted under Diagnostic Codes 5256, 5258, 5259, 
and 5262, pertaining to ankylosis of the knee, dislocated 
semilunar cartilage, removal of semilunar cartilage, and 
impairment of the tibia and fibula.  The Board finds that these 
diagnostic codes are not for application in this case, as the 
Veteran has not manifested symptoms associated with them such as 
ankylosis, frequent episodes of "locking," pain, and effusion, or 
impairment of the tibia and fibula.

The Board has considered whether there is any schedular basis for 
granting higher ratings other than that granted above, but has 
found none.  In addition, the Board has considered the doctrine 
of reasonable doubt but has determined that it is not applicable 
to this period because the preponderance of the evidence is 
against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 
4.21.


Left Knee

Service connection for the Veteran's left knee disability was 
also granted in the August 2004 rating decision on appeal.  An 
initial noncompensable evaluation was assigned, effective March 
13, 2004.  In a December 2009 rating decision, an increased 10 
percent evaluation for limitation of motion was granted, as was a 
separate 10 percent evaluation for instability, both effective 
January 22, 2009. 

For the period prior to January 22, 2009, the Veteran's left knee 
was rated as noncompensably disabling.  With respect to 
limitation of motion, the knee manifested consistently full 
motion during service following an August 2003 surgery, and the 
knee was also described as "very stable" during a physical 
examination in August 2003.  The July 2004 VA examiner found that 
the Veteran's left knee was normal, and range of motion was full 
with no instability.  Although the Veteran complained of 
experiencing occasional pain in his knee at the examination, the 
VA examiner concluded that there was no additional pain, fatigue, 
weakness, or lack of endurance during repetitive testing, and no 
complaints of pain were recorded during range of motion testing.  
A compensable evaluation is therefore not warranted for 
limitation of motion or instability during the period prior to 
January 29, 2009.  38 C.F.R. § 4.71a, Diagnostic Codes 5257, 
5260, 5261.

For the period beginning January 29, 2009, increased ratings are 
also not warranted.  At the January 2009 VA examination, the 
Veteran manifested flexion limited to 110 degrees and extension 
limited to 10 degrees.  The examiner did note some pain during 
range of motion testing, but found that none of the DeLuca 
criteria were present and there was no decreased in motion with 
repetitive testing.  Therefore, even with consideration of 
functional factors, the Veteran manifested noncompensable 
limitation of flexion.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5260; see also VAOPGCPREC 9-2004 (September 17, 2004).  In 
addition, extension limited to 10 degrees is contemplated by the 
currently assigned 10 percent evaluation under Diagnostic Code 
5261.  Therefore, a rating in excess of 10 percent is not 
warranted based on limitation of motion for the period beginning 
January 29, 2009. 

The Veteran's left knee is also currently rated as 10 percent 
disabling under Diagnostic Code 5257 for mild instability 
beginning January 29, 2009.  While an increased 20 percent 
evaluation is warranted for moderate instability, the January 
2009 VA examiner explicitly characterized the Veteran's left knee 
instability as mild.  There is no other evidence of instability 
for the period beginning January 29, 2009, and a rating in excess 
of 10 percent for left knee instability is therefore not 
appropriate.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

As with the right knee above, the Board has found that Diagnostic 
Codes 5256, 5258, 5259, and 5262 are not for application in this 
case.  The evidence does not establish the presence of ankylosis 
of the knee, frequent episodes of "locking," pain, and effusion, 
or impairment of tibia and fibula at anytime during the claims 
period.  Thus, increased or separate ratings are not possible 
under these Diagnostic Codes. 

The Board has considered whether there is any other schedular 
basis for granting a higher rating for the Veteran's left knee 
disability, but has found none.  In addition, the Board has 
considered the doctrine of reasonable doubt but has determined 
that it is not applicable to this period because the 
preponderance of the evidence is against the claim.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 4.7, 4.21.


Hypothyroidism

Service connection for hypothyroidism was granted in the August 
2004 rating decision on appeal, with an initial 10 percent 
evaluation assigned as of March 13, 2004.  In a December 2009 
rating decision, an increased 30 percent evaluation was assigned, 
effective January 22, 2009. 

Hypothyroidism is evaluated under Diagnostic Code 7903.  
Hypothyroidism with fatigability, or; continuous medication 
required for control, is rated as 10 percent disabling.  
Hypothyroidism with fatigability, constipation, and mental 
sluggishness is rated as 30 percent disabling.  Hypothyroidism 
with muscular weakness, mental disturbance, and weight gain is 
rated as 60 percent disabling, and hypothyroidism with cold 
intolerance, muscular weakness, cardiovascular involvement, 
mental disturbance (dementia, slowing of thought, depression), 
bradycardia (less than 60 beats per minute), and sleepiness is 
rated as 100 percent disabling.  38 C.F.R. § 4.119 (2010).

For the period prior to January 22, 2009, the Board finds that an 
initial rating in excess of 10 percent is not warranted.  Upon VA 
examination in July 2004, the Veteran reported that his 
hypothyroidism was treated with a stable and steady dose of 
medication (Synthroid) and that his thyroid levels had been 
consistently normal.  There were no findings of fatigability, 
constipation, or mental sluggishness.  The VA examiner also 
concluded that the Veteran had good control of his thyroid 
function.  The Board notes that a January 2004 service record 
indicates that the Veteran's medication was suspected to have 
resulted in an episode of tachycardia in December 2003, but the 
dosage was adjusted accordingly, and there have been no other 
findings of cardiovascular involvement as contemplated by a 100 
percent evaluation under Diagnostic Code 7903.  In fact, the 
Veteran's VA treatment records do not document any treatment for 
hypothyroidism or any associated complications other than the 
continued use of medication during this period.  It is therefore 
clear that the Veteran's hypothyroidism most nearly approximated 
the currently assigned 10 percent evaluation for the period prior 
to January 22, 2009.  

For the period beginning January 22, 2009, the Board also finds 
that a disability evaluation in excess of the current 30 percent 
is not warranted.  The Veteran complained of experiencing some 
fatigue, constipation, and some decreased ability to concentrate 
during the January 2009 VA examination.  These manifestations are 
all contemplated by the currently assigned 30 percent evaluation.  
In addition, the Veteran specifically denied any muscular 
weakness or weight gain, as required for a 60 percent rating.  
While the record does contain some evidence of mental 
disturbance, the Board notes that the Veteran has been diagnosed 
with anxiety and is already service-connected for a major 
depressive disorder that is unrelated to hypothyroidism.  Thus, a 
rating in excess of 30 percent is not warranted for the period 
beginning January 22, 2009. 

The Board has considered whether there is any other schedular 
basis for granting a higher rating, but has found none.  In 
addition, the Board has considered the doctrine of reasonable 
doubt but has determined that it is not applicable to this period 
because the preponderance of the evidence is against the claim.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.


Extra-schedular Considerations

In exceptional cases an extra-schedular rating may be provided.  
38 C.F.R. § 3.321.  The Court has set out a three-part test, 
based on the language of 38 C.F.R. § 3.321(b)(1), for determining 
whether a veteran is entitled to an extra-schedular rating: (1) 
the established schedular criteria must be inadequate to describe 
the severity and symptoms of the claimant's disability; (2) the 
case must present other indicia of an exceptional or unusual 
disability picture, such as marked interference with employment 
or frequent periods of hospitalization; and (3) the award of an 
extra-schedular disability rating must be in the interest of 
justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. 
Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the 
Veteran's disabilities.  The Veteran's knee disabilities are 
manifested by symptoms such as painful limited motion and 
instability.  In addition, his hypothyroidism has manifested 
fatigue, constipation, and some inability to concentrate.  These 
manifestations are all specifically contemplated in the rating 
criteria.  The rating criteria are therefore adequate to evaluate 
the Veteran's disabilities and referral for consideration of 
extraschedular rating is not warranted.  The Board would also 
point out that a total disability rating based upon individual 
unemployability (TDIU) is currently in effect but contemplates a 
wider range of disabilities, including major depressive disorder, 
than is contemplated in the current appeal.  Referral for extra-
schedular ratings is thus not warranted.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) defined VA's duty to assist a veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).

VA must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) and that the claimant is 
expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

This appeal arises from disagreement with the assigned initial 
evaluations following grants of service connection.  The courts 
have held that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and any 
defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).

VA is also required to make reasonable efforts to help a claimant 
obtain evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" 
contemplates that VA will help a claimant obtain records relevant 
to her claim, whether or not the records are in Federal custody, 
and that VA will provide a medical examination or obtain an 
opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records of VA treatment, and 
private medical records.  The Board also finds that VA has 
complied with the September 2008 remand orders of the Board.  
Only substantial, and not strict, compliance with the terms of a 
Board remand is required pursuant to Stegall v. West, 11 Vet. 
App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).  In 
response to the Board's remand, the Veteran was provided 
additional VA examinations to determine the severity of the 
disabilities currently on appeal.  The case was then 
readjudicated in a December 2009 rating decision and January 2010 
supplemental statement of the case (SSOC).  Therefore, VA has 
complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  


ORDER

Entitlement to an initial evaluation in excess of 10 percent for 
a right knee disability, status post multiple surgeries, is 
denied for the period prior to January 22, 2009.

A 30 percent rating for a right knee disability, status post 
multiple surgeries, is granted for the period beginning on 
January 22, 2009, subject to the laws and regulations governing 
the payment of monetary benefits.


Entitlement to an initial rating in excess of 20 percent for 
right knee instability is denied. 

Entitlement to an initial increased rating for a left knee 
disability, status post arthroscopy, rated as noncompensable 
disabling prior to January 29, 2009, and as 10 percent disabling 
thereafter, is denied. 

Entitlement to an initial rating in excess of 10 percent for left 
knee instability is denied.  

Entitlement to an initial increased rating for hypothyroidism, 
rated as 10 percent disabling prior to January 22, 2009, and 30 
percent disabling thereafter, is denied. 


REMAND

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the records 
are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2010).  In February 2010, the Veteran 
submitted a medical release to authorize VA to obtain medical 
records from a private physician who had treated his migraine 
headaches.  The Veteran requested that VA obtain the private 
records for use in his appeal.  The claim must therefore be 
remanded for the procurement of such records.  See Massey v. 
Brown, 7 Vet. App. 204 (1994) (VA has a duty to obtain relevant 
records of treatment reported by private physicians).    

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of treatment from Dr. 
David Castellone in Summerville, South 
Carolina.  If unsuccessful in obtaining this 
evidence, inform the Veteran and his 
representative and request them to provide 
the outstanding evidence.

2.  Readjudicate the claim for entitlement 
to an initial compensable rating for 
migraine headaches.  If the benefit sought 
on appeal is not fully granted, the RO 
should issue a supplemental statement of 
the case before returning the case to the 
Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


